In a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Westchester County (Delaney, J.), entered July 10, 1985, which denied his application to modify an earlier order of the same court, dated May 28, 1985, so as to provide that the five-year period during which the plaintiffs mortgage executed on the marital premises pursuant to the parties’ judgment of divorce would be interest free be calculated from September 1983 rather than September 1984.
Ordered that the order is affirmed, without costs or disbursements.
The court directed that the interest-free period of the mortgage was to be calculated from September 28, 1984, the date of the resettled judgment then before it. Under the circumstances, particularly where the original judgment itself did not specify a date for the commencement of the interest-free period, we cannot say that the court abused its discretion. Thompson, J. P., Weinstein, Lawrence and Fiber, JJ., concur.